Professional Insurance Service INVOICE# 16425 Page 1 P.O. Box 497 ACCOUNT NO. OP DATE Elm Grove, WI 53122 FIDUC-1 CM 10/13/09 Phone: 262-784-0863 Fax: 262-784-2996 PRODUCER Stanley B. Strelka BALANCE DUE ON 10/28/09 Fiduciary Management Inc. AMOUNT PAID AMOUNT DUE 225 E. Mason St. $ 205.00 Milwaukee, WI 53202 *** PLEASE RETURN TOP PORTION WITH REMITTANCE *** Itm # Eff Date Trn Type Policy # Description Amount INVOICE# 16425 66384 09/30/09 +EN FIDE 412PB1159 Increase Bond Limit $ 205.00 $3,425,000 Invoice Balance: $205.00 ALLOCATION for Bond Increase Effective 9-30-09 FUND TNA 9-30-09 BOND AMOUNT FEE FPT $ 99,762,888 525,000 $41.00 FCS $871,049,504 1,000,000 $54.67 FLC $2,047,931,415 1,900,000 $109.33 FFF 404,070,782 FLC & FFF Total $2,452,002,197 3,425,000 $ 205.00 DELIVERY INVOICE Company:ST. PAUL FIRE AND MARINE INSURANCE COMPANY I FMICOMMON STOCK FUND, INC., FMI FUNDS, Policy Inception/Effective Date: 12/14/08 N INC. AND FMI MUTUAL FUNDS, INC. Agency Number: 4808064 S 100 EAST WISCONSIN AVENUE, #2200 U MILWAUKEE, WI 53202 R Transaction Type: E ENDORSEMENT D Transaction number: 003 Processing date: 10/08/2009 Policy Number: 412PB1159 A G E PROFESSIONAL INSURANCE SERVICES N 500 ELM GROVE ROAD, SUITE 200 T ELM GROVE, WI 53122 Policy Description Amount Surtax/ Number Surcharge 412PB1159 STANDARD FORM NO. 14 $205 INCREASING LIMITS TO $3,425,000 EFFECTIVE: 09/30/2009 40724 Ed. l2-90 Printed in U.S.A. INSURED COPY Page 1 RIDER To be attached to and form part of Financial Institution Bond, Standard Form No. 14, No. 412PB1159 in favor ofFMI COMMON STOCK FUND, INC.,FMI FUNDS, INC. , and FMIMUTUAL FUNDS, INC. It is agreed that: 1.
